Case 3:18-cv-00461-RCJ-WGC Document 93-1 Filed 01/15/21 Page 1of13

EXHIBIT 1 —
“Trotter Memo”

EXHIBIT 1 -
“Trotter Memo”
Case 3:18-cv-00461-RCJ-WGC Document 93-1 Filed 01/15/21 Page 2 of 13

On 10/7/2016 around 0830 hours, I met with Deputy Mike Erwine in Sgt. Jesse —
Nuckolls's office. Sgt. Nuckolls had been having a counseling session with him
when I knocked. Sgt. Nuckolls left the office so I could meet with Dep. Erwine.

I told Dep. Erwine that I had been hearing things about him considering the jail
a temporary assignment and that we were wasting his skills in the jail. I told
him I'd also heard that he told people I, the Sheriff, had told him he wouldn't
be working in the jail long and would be on Patrol in short order. I told Dep.
Erwine that transfers out of the jail onto Patrol are completely out of my hands
and are sporadic and random. I told him I would never make such a statement as
I have no way of knowing how true it would be. I also told him that I did not
consider POST certs and seniority nearly as important for transfer or promotion
as proving yourself to be a quality employee. I then told him that there were
three things that he could do to impress me as a good employee: professional
attitude and actions, hard worker and team player.

Dep. Erwine repeated to me several times during the conversation that his
primary goal was to get through his probation which ends in December 2016. I
told Dep. Erwine that he could reach this goal if he accomplished the three
things I had mentioned. I told him we are here to help him succeed and I wanted
him to succeed. I told him I knew there was some possible friction between he
and Sgt. Summers but told him he had a potential fresh start since he was now
working under Sgt. Nuckolls.

Dep. Erwine appeared receptive to my comments. He said he didn't know what else
he could do to prove himself a good employee. I reiterated the "three things"
that I had mentioned. We shook hands. The meeting took about 15 minutes.

CHSO Fri Oct 7 10:05:11 PDT 2016, B. Trotter 123

DEF00194
Case 3:18-cv-00461-RCJ-WGC Document 93-1 Filed 01/15/21 Page 3 of 13

EXHIBIT 2 -

“Affidavit of Ben Trotter in Support of Defendant’s
Opposition to Motion for Presumption and Adverse
Jury Instruction Due to Spoilation of Evidence ”

EXHIBIT 2 -

“Affidavit of Ben Trotter in Support of Defendant’s
Opposition to Motion for Presumption and Adverse
Jury Instruction Due to Spoilation of Evidence”
Ca

uo Oo NY DH A BR WD HHO we

mem teh kd
co ON DA HW B® WY BH SY Oo

20

7c 3:18-cv-00461-RCJ-WGC Document 93-1 Filed 01/15/21 Page 4 of 13

Katherine F. Parks, Esq. - State Bar No. 6227
Thorndal Armstrong Delk Balkenbush & Eisinger
6590 S. McCarran Blvd., Suite B

Reno, Nevada 89509

(775) 786-2882

kfp@thorndal.com

Attomeys for Defendants

CHURCHILL COUNTY AND

BENJAMIN TROTTER

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

MICHAEL ERWINE, CASE NO, 3:18-cv-00461-RCJ-WGC

Plaintiff,
AFFIDAVIT OF BEN TROTTER IN

VS. SUPPORT OF DEFENDANT’S
OPPOSITION TO MOTION FOR
CHURCHILL COUNTY, a political subdivision | PRESUMPTION AND ADVERSE
of the State of Nevada; CHURCHILL COUNTY | JURY INSTRUCTION DUE TO
SHERIFF BENJAMIN TROTTER; and DOES | | SROILATION OF EVIDENCE
through 10 inclusive,

 

 

 

 

 

 

 

Defendants.

STATE OF NEVADA )
)ss
COUNTY OF WASHOE _)

COMES NOW, Ben Trotter, being first duly sworn under penalty of perjury, and hereby
declares and says the following:

1. My name is Ben Trotter.

2. Iam a resident of the State of Nevada.

3. Iam over the age of eighteen (18).

4. I was the Sheriff of Churchill County during Michael Erwine’s probationary
employment at the CCSO.

5. On October 7, 2016, I authored a counseling note pertaining to Michael Erwine

immediately following a meeting ] had with him as documented in the counseling note.

 

 

 
—

Oo 6S SS DB wn & Ww N

NY NO NO NO VN KN HN PD Dw mmm it etek
ao nN NN UM SP WY NY —|—§— DTD CO eB DQ DHA HA BR WY NYO —&| ©O

se 3:18-cv-00461-RCJ-WGC Document 93-1 Filed 01/15/21 Page 5 of 13

6. A true and correct copy of the counseling note I authored is attached to the
Defendants’ Opposition to Plaintiff's Motion for Presumption and Adverse Jury Instruction Due
to Spoliation of Evidence as Exhibit No. 1

Your Affiant swears under penalty of perjury that the foregoing assertions of fact are true

and correct.

FURTHER YOUR AFFIANT SAYETH NAUGHT:
DATED this_/”* day of January, 2021.

Ben Trotte

SUBS and SWORN to before me
this V S day of January, 2021.

Dhaonalemanaw

NOTARY PUBLIC

 

 

SHEENA OPENSHAW

ZAR Notary Public - State of Nevada
‘Appointment Recorded in Churchill County
No: 09-10663-4 - Expires July 28, 2021

 
  

 

 

 

 

 

 
Case 3:18-cv-00461-RCJ-WGC Document 93-1 Filed 01/15/21 Page 6 of 13

EXHIBIT 3 —
“Matheson Memo”

EXHIBIT 3 —
“Matheson Memo”
Case 3:18-cv-00461-RCJ-WGC Document 93-1 Filed 01/15/21 Page 7 of 13

Supervisor's Comment

At Deputy Erwine's request, I met with him on this date, in my office, at 1300
hours. Deputy Erwine had received a Documented Verbal Warning from Sergeant
Summers on 08/10/2016. The reason for the discipline was for failure to perform
and log facility wide detention checks as required by department policy. The
lack of activity occurred over Sergeant Summers' days off. It should be noted
that Deputy Keller will receive a written reprimand for this same violation due
to it being his second documented violation of the same policy.

Deputy Erwine was concerned that he was being targeted for dismissal via a paper
trail. I told him that as far as a paper trail, yesterdays discipline had begun
that. As far as an agenda to terminate him, I replied that was false. I told him
that if we did not value him he would not have been hired. We are too small of
an agency not to value every employee and take the steps necessary to allow them
to succeed.

Deputy Erwine expressed concern that as a part of his Documented Verbal Warning,
Sergeant Summers had recommended that he not be permitted to continue ride a
longs with Patrol until he has completed his one year probation. I concur with
Sergeant Summers Recommendation. Deputy Erwine needs to focus on and master his
duties and functions in the detention center before being distracted by other
opportunities.

I told Deputy Erwine that to this time he had earned a reputation with his co
workers as an unmotivated and under performing deputy. I strongly encouraged him
to re focus and motivate himself to perform at a higher level and be a good
partner who will be respected and relied upon. He is a young man just starting
his career and now is the time to change his path and build a successful career.
I told Deputy Erwine that the alternative was that this administration is not
adverse to terminating probationary employees who are not performing to
standards. This was given as a historical perspective that has been established
to protect the integrity and performance of the sheriff's office not just for
the present but for the future.

Deputy Erwine displayed a receptive and positive attitude during this meeting.
He acknowledged that he was perceived during FTO as having a lack of
accountability for his actions and performance. On this date he fully
acknowledged responsibility for the performance that earned him the discipline.

Captain M.C. Matheson #248 Thu Aug 11 14:25:28 PDT 2016

DEF00195
Case 3:18-cv-00461-RCJ-WGC Document 93-1 Filed 01/15/21 Page 8 of 13

EXHIBIT 4 -

“Declaration of Michael Matheson in Support of
Defendant’s Opposition to Motion for Presumption
and Adverse Jury Instruction Due to Spoilation of
Evidence”

EXHIBIT 4 -

“Declaration of Michael Matheson in Support of
Defendant’s Opposition to Motion for Presumption
and Adverse Jury Instruction Due to Spoilation of
Evidence”
co Oo SN DN AO ee WD YO

NO NO NO NO NO NO NO NO NO ew mw mm ee
ao SN BN ON FP YY HY S| DBD OBO CO HS DRA A SP WO NH KH |]

 

ASe 3:18-cv-00461-RCJ-WGC Document 93-1 Filed 01/15/21 Page 9of13

Katherine F. Parks, Esq. - State Bar No. 6227
Thorndal Armstrong Delk Balkenbush & Eisinger
6590 S. McCarran Blvd., Suite B

Reno, Nevada 89509

(775) 786-2882

kfp@thorndal.com

Attorneys for Defendants

CHURCHILL COUNTY AND

BENJAMIN TROTTER

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

MICHAEL ERWINE, CASE NO. 3:18-cv-00461-RCJ-WGC

Plaintiff,
DECLARATION OF MICHAEL

VS. MATHESON IN SUPPORT OF
DEFENDANT?’S OPPOSITION TO
CHURCHILL COUNTY, a political subdivision | MOTION FOR PRESUMPTION AND
of the State of Nevada; CHURCHILL COUNTY | ADVERSE JURY INSTRUCTION DUE
SHERIFF BENJAMIN TROTTER; and DOES 1 | TO SPOILATION OF EVIDENCE
through 10 inclusive,

 

Defendants.

STATE OF NEVADA )
)ss
COUNTY OF WASHOE _ )

COMES NOW, Michael Matheson, being first duly sworn under penalty of perjury, and
hereby declares and says the following:

1. My name is Michael Matheson.

2. 1am a resident of the State of Nevada.

3. I am over the age of eighteen (18).

4. I was a Captain with the Churchill County Sheriff’s Office in August of 2016 and
during Michael Erwine’s probationary employment at the CCSO.

5. On August 11, 2016, I authored a counseling note pertaining to Michael Erwine

immediately following a meeting I had with him on that date.

 

 
 

Page 10 otis,

sidants? Opposition to Plaintiffs Motion for Presumption and Adverse Jury Instruction Due |
spoliation of Evidence as Exhibit No. 3 | 3 al
- Your Affiant swears under penalty of perjury that the foregoing assertions of fact are true|_

 

 

 
Case 3:18-cv-00461-RCJ-WGC Document 93-1 Filed 01/15/21 Page 11 of 13

EXHIBIT 5 -

“Affidavit of Sergeant Jesse Nuckolls in Support of
Defendant’s Opposition to Motion for Presumption
and Adverse Jury Instruction Due to Spoilation of
Evidence”

EXHIBIT 5 -

“Affidavit of Sergeant Jesse Nuckolls in Support of
Defendant’s Opposition to Motion for Presumption
and Adverse Jury Instruction Due to Spoilation of
Evidence”
oe Se HN WN HW BP WwW NO

NY NO NY NY NY NY NY YN NO = | | | FEF FeO FOE Sl
oo SY DH HW BP WY NHN &|&§ CGS OO CO HDT DH WNW BP W NY SK CO

ase 3:18-cv-00461-RCJ-WGC Document 93-1 Filed 01/15/21 Page 12 of 13

Katherine F. Parks, Esq. - State Bar No. 6227
Thorndal Armstrong Delk Balkenbush & Eisinger
6590 S. McCarran Blvd., Suite B

Reno, Nevada 89509

(775) 786-2882

kfp@thorndal.com

Attorneys for Defendants

CHURCHILL COUNTY AND

BENJAMIN TROTTER

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

MICHAEL ERWINE, CASE NO. 3:18-cv-00461-RCJ-WGC

Plaintiff,
AFFIDAVIT OF SERGEANT JESSE

Vs. NUCKOLLS IN SUPPORT OF
DEFENDANT’S OPPOSITION TO
CHURCHILL COUNTY, a political subdivision | MOTION FOR PRESUMPTION AND
of the State of Nevada; CHURCHILL COUNTY | ADVERSE JURY INSTRUCTION DUE
SHERIFF BENJAMIN TROTTER; and DOES | | TO SPOILATION OF EVIDENCE
through 10 inclusive,

 

Defendants.

 

STATE OF NEVADA )
)ss
COUNTY OF WASHOE )

COMES NOW, Sergeant Jesse Nuckolls, being first duly sworn under penalty of
perjury, and hereby declares and says the following:
1. My name is Jesse Nuckolls.
Iam a resident of the State of Nevada.
I am over the age of eighteen (18).
I am a Sergeant with the Churchill County Sheriff's Office.
I have been an employee of the Churchill County Sheriff for 14 years.

nn PF YN

My job as Detention Sergeant includes IT (Information Technology) duties.
7. At all times relevant to this lawsuit, the Churchill County Sheriff's Detention Facility

used a digital video recording platform installed by Desert Hills Fire and Security Systems.

-|-

 

 

 
Case

Co Co DT DH OH BR WD Ne

No NHN NH KN HO DD KO RO Rw memes
on Dn WH BP Ww NH —= OF O0© DOW AQ NH UA Bh WwW WH K§ CO

 

© 3:18-cv-00461-RCJ-WGC Document 93-1 Filed 01/15/21 Page 13 of 13

8. That system would record, and automatically delete, video footage after thirty (30)
days.

9. Any remnants of deleted videos were overwritten by newly recorded footage.

10. Deletion of surveillance video was part of an automated process and not
accomplished manually by Detention Facility Deputies.

11. In December of 2017, the Churchill County Sheriff’s Department changed physical
locations and implemented a new video surveillance system at the new Detention Facility
installed by CML Security.

12. I understand the penalties for perjury that could include prison and that perjury is a

felony.

Your Affiant swears under penalty of perjury that the foregoing assertions of fact are true

and correct.

FURTHER YOUR AFFIANT SAYETH NAUGHT:

DATED this _[ 4 day of January, 2021. if Wa
lO

esse Nuckolls

SUBSCRIBED and SWORN to before me
this \WE" day of January, 2021.

hoon Comoro

V
NOTARY PUBLIC

 

 
  
 

MS SHEENA OPENSHAW |
a. a0} Notary Public - State of Nevada

ty. xe, a Appointment Recorded in Churchill County!

No: 09-10663-4 - Expires July 28, 2021 i

 

 

 

 
